The opinion of the court was delivered by
Harvey, J.:
Counsel for appellees filed a motion for rehearing, which consists largely of reargument of the points previously argued and considered by the court. The arguments presented have been fully considered by the court and the motion is denied;
In the alternative appellees moved for an extension of time in which to redeem the property from the appellant. This application is considered by the court and allowed, and appellees are hereby given three months from the date of the filing of this opinion within which to redeem the real property from appellant.